Exhibit99.1 CHAMPION REPORTS RESULTS FOR 2ND QUARTER AND YEAR TO DATE 2 Huntington, WV- - Champion Industries, Inc. (NASDAQ/CHMP) today announced earnings for the second quarter of 2010 of $333,000 or $0.03 per share compared to earnings of $295,000 or $0.03 per share for the same period in 2009. The results were reflective of higher operating income partially offset by higher interest expense for the quarter. Net income for the six months ended April 30, 2010 was $121,000 or $0.01 per share in basic and diluted earnings per share. This compares to a loss of $(339,000) or $(0.03) per share in basic and diluted earnings per share for the same period in 2009. Marshall T. Reynolds, Chairman of the Board and Chief Executive Officer of Champion, said, “Our year to date income from operations reflected an improvement from the prior year based on a strong comparable first quarter as well as improved operating results in the second quarter of 2010. Our second quarter was negatively impacted by costs related to the successful defense of a legal action and would have been even stronger without this event. We were able to address our credit situation through a Second Amendment and Waiver to Credit Agreement (Second Amendment). This amendment will allow the Company additional flexibility in managing our business through the on-going economic turmoil that resulted from the global economic crisis." Revenues for the three months ended April 30, 2010 were $33.7 million compared to $36.1 million in the same period in 2009. This change represented a decrease in revenues of $2.4 million or 6.6%. Revenues for the six months ended April 30, 2010 decreased to $66.1 million from $73.0 million in 2009. This change represented a decrease in revenues of $6.9 million or 9.5%. The printing segment experienced a sales decrease of $4.8 million or 10.5% while the office products and office furniture segment experienced a decrease of $1.7 million or 9.4% and the newspaper segment recorded a decrease of $0.3 million or 3.9% on a year to date basis. On a segment basis printing sales were down $1.5 million or 6.3%, office products and office furniture sales were down $753,000 or 8.3% and the newspaper sales were down $191,000 or 4.9% for the second quarter of 2010. Toney K. Adkins, President and Chief Operating Officer, noted, “Our second quarter continued to see pressure on our top line which reflected the continued fragile state of the economy in relation to our core businesses. Even with the revenue constraints we were able to record an improvement in operating income for the second quarter of 2010 over the prior year. Our profit improvement plan should continue to yield an improved cost structure in subsequent quarters of 2010.” The 2009 results are reflective of a restatement of earnings associated with approximately $0.3 million per quarter of non-cash related adjustments reflected as deferred tax expense associated with deferred tax liability attributes related to goodwill, trade name and masthead of The Herald-Dispatch. This was recorded in the fourth quarter of 2009 and therefore the interim periods for 2009 have been restated accordingly to reflect such adjustment. In the three months ended January 31, 2010, the Company recorded as a component of other income a hedging arrangement of approximately $0.3 million or $0.2 million net of tax. Mr.
